 
 
I 
111th CONGRESS 1st Session 
H. R. 2256 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2009 
Mr. Hinchey (for himself, Mr. McHugh, Mr. Platts, Mr. Fattah, Ms. Slaughter, Mr. Barrow, Mr. Gordon of Tennessee, Mr. Loebsack, Mr. Gerlach, Mr. McGovern, Mr. Poe of Texas, Mr. Arcuri, Mr. Ackerman, Mr. Israel, Mrs. Maloney, Mr. Gonzalez, Mr. Nadler of New York, Mr. Tonko, Mrs. Lowey, and Mr. Crowley) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To authorize the Archivist of the United States to make grants to States for the preservation and dissemination of historical records. 
 
 
1.Short titleThis Act may be cited as the “Preserving the American Historical Record Act”. 
2.FindingsCongress finds the following: 
(1)Much of the American historical record, such as evidence of births, education, marriage, divorce, property owned, obligations satisfied, and criminal conduct, is held at the State and local level by organizations that preserve the records that protect the rights of the Nation. 
(2)The United States has recognized the importance of history by its support of national institutions such as the National Archives, the Library of Congress, and the Smithsonian Institution. Yet, this support is not adequate to reach the rest of the Nation’s archives being held in State and local historical societies, archives, and library history collections. 
(3)More resources need to be directed to State and local organizations to ensure essential care of documents and archival records in their many forms so that they can be readily used by the people of this Nation. 
(4)History connects people to community—whether the community is a family, a neighborhood, a city, a State, or a Nation. Connections to the past are essential to sustaining democracy, educating students, creating a sense of place in family and community, supporting information needs in business and legal affairs, and making reasoned decisions about the Nation’s future direction. 
3.PurposesThe purposes of this Act are— 
(1)to protect historical records from harm, to prolong their life, and to preserve them for public use, through the use of electronic records initiatives and plans for disaster preparedness, recovery, and other preservation activities; 
(2)to use historical records in new and creative ways to convey the importance of State, territorial, and community history, including the development of teaching materials for elementary, secondary, and postsecondary teachers, active participation in National History Day, and support for lifelong learning opportunities; 
(3)to provide education and training to archivists and others who care for historical records, ensuring that they have the necessary knowledge and skills to fulfill their important responsibilities; and 
(4)to create a wide variety of access tools, including archival finding aids, documentary editions, indexes, and images of key records maintained on Internet websites of State and local organizations. 
4.Authority to make grantsThe Archivist shall make grants under this Act to States to carry out programs consistent with the purposes of this Act. 
5.Use of grant amounts 
(a)RequirementsThe Archivist may not award grants to any State under this Act unless— 
(1)the State agrees to use grant amounts only to carry out programs consistent with the purposes of this Act; 
(2)the State certifies the availability of State or private funds, or an in-kind equivalent, equal to half the amount of the grant to be awarded to the State; and 
(3)the State ensures that grant amounts are used to supplement, and not supplant, non-Federal funds that would otherwise be available for those purposes. 
(b)Additional ConditionsThe Archivist may require additional terms and conditions in connection with the use of grant amounts provided under this Act as the Archivist considers appropriate. 
6.State allocations 
(a)In generalThe Archivist shall award grant amounts under this Act in accordance with this section. 
(b)Calculation of allocationsThe Archivist shall allocate funds made available to carry out this Act to the States as follows: 
(1)10 percent of the total available funds divided equally among the States. 
(2)82 percent of such funds allotted to the States on the basis of their relative total population, adjusted every decade based on the United States Census. 
(3)8 percent of such funds allotted to the States by geographic size. 
(c)State grantsFrom funds allocated under subsection (b), the Archivist shall make grants to the State archival administrative agency of each State. 
(d)ReallocationThe State archival administrative agency shall return any funds received under subsection (c) that the State archival administrative agency does not obligate within one year of receiving a grant, and the Archivist shall reallocate such funds to the remaining States in accordance with subsection (b). 
(e)Consultation with State Archivists and Secretaries of StateIn carrying out this section, the Archivist shall consult with State archivists, State secretaries of state, or other appropriate State and local officials who have administrative responsibilities for archival functions. 
7.ApplicationThe Archivist may award grant amounts under this Act only to a State that has submitted an application to the Archivist at such time, in such manner, and containing such information as the Archivist may require. 
8.Review and sanctions 
(a)Annual report by StateEach State receiving funds under this Act during a calendar year shall provide to the Archivist, no later than January 31 of the following year, a report on activities supported by such funds during the previous calendar year. 
(b)Annual reviewThe Archivist shall review annually the report provided by each State under subsection (a) to determine the extent to which the State has complied with the provisions of this Act. 
(c)Imposition of sanctionsThe Archivist may impose sanctions on any State for any failure to comply substantially with the provisions of this Act. The Archivist shall establish the sanctions to be imposed for a failure to comply substantially with the provisions of this Act. 
9.Annual reportNot later than April 1 of each year, the Archivist shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report describing the activities carried out under this Act and containing any related information that the Archivist considers appropriate. 
10.DefinitionsIn this Act: 
(1)StateThe term State means each State, the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 
(2)ArchivistThe term Archivist means the Archivist of the United States appointed under section 2103 of title 44, United States Code. 
(3)Historical RecordThe term historical record means unpublished materials created or received by a person, family, or organization, public or private, in the conduct of their affairs that are preserved because of the enduring value contained in the information they contain or as evidence of the functions and responsibilities of their creator. 
(4)State ArchivistThe term State Archivist means the individual mandated by law within each State with responsibility for managing the archival records of State government. 
(5)State archival administrative agencyThe term State archival administrative agency means the agency mandated by law within each State with the responsibility for managing the archival records of State government. 
11.RegulationsThe Archivist shall prescribe any regulations necessary to carry out this Act. 
12.Authorization of appropriationsThere is authorized to be appropriated to the Archivist $50,000,000 each fiscal year for five fiscal years, beginning with the first fiscal year beginning after the date of the enactment of this Act, to make grants under this Act. 
 
